Citation Nr: 1441804	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION


The Veteran served on active duty from March 1968 to March 1973.  The appellant is the Veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA), Regional Office (RO).  

The claim for service connection for skin cancer had been previously denied by the RO in a November 1998 rating decision.  The Veteran did not appeal and that decision became final.  In July 2007, the Veteran filed a request to reopen the claim and in November 2007 the RO denied the request to reopen the claim.  In June 2012, the Board issued a decision that reopened the claim for service connection and remanded the issue back to the RO for additional development.  This development was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2013, the appellant filed a VA Form 21-534, requesting service connection for the cause of the Veteran's death (as well as any other applicable benefits).  Included was the Veteran's death certificate noting that he had died in November 2012.  This form was also accepted as a substitution request; the appellant was subsequently substituted as the claimant for the purpose of processing the Veteran's claim for service connection for skin cancer to completion.  See Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389, adding 38 U.S.C.A. § 5121A.

The appeal includes records contained in the Virtual VA paperless claims processing system, which were considered in rendering the decision below.

FINDING OF FACT

The Veteran's skin cancer was not present in service and is not related to any event of service, to include exposure to herbicides or to the sun.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307(a)(6)(iii), 3.309, 3.309(a) & (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July 2007, and in July and October 2012.  This correspondence advised of the information necessary to substantiate the claims and of the claimant's and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the appellant of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

There has been no allegation that VA failed to comply with the notice requirements of the VCAA, and the appellant was afforded a meaningful opportunity to participate effectively in the processing of the claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA examination in August 2012.  See 38 C.F.R. § 3.159(c)(4) (2013).  The opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusion that was reached.  Therefore, the Board finds that the examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii). The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) .

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6) .

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e).



Factual background and analysis

The appellant and the Veteran alleged that he developed skin cancer either due to herbicide or sun exposure during his service in Vietnam.  Therefore, it is believed that service connection should be awarded.

The Veteran's DD-214 clearly showed service in Vietnam from February 28, 1971 to January 3, 1972.  Therefore, the Board finds that service in Vietnam has been established and that it can be presumed that the Veteran was exposed to herbicides, pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  The Board will also concede that the Veteran would have been exposed to intense sunlight during his period of service in Vietnam.  As a consequence, there is evidence of an "injury" in service.

There is also no doubt that the Veteran was diagnosed with basal and squamous cell carcinoma. Therefore, a current disability during the pendency of the appeal was present.

The Veteran's service treatment records do not show any complaints of, treatment for, or diagnosis of skin cancer.  Significantly, they also show no complaints of or treatment for sunburns.  The January 1973 separation examination noted that his skin was normal.

The evidence of record notes his treatment for skin cancer, at the earliest, in the 1980's, several years after his separation from service.  Since that time, he received consistent treatment for the condition until his death from metastatic skin cancer.  

VA examined the Veteran in August 2012.  The examiner noted that skin cancer was first diagnosed sometime in the 1980's.  After reviewing the claims folder and following a thorough examination, the examiner opined that the Veteran's diagnosed skin cancer was less likely than not (less than 50% probability) incurred in or caused by an inservice injury, event or illness.   The examiner continued that the 

Veteran did not have skin cancer until almost 10 years after leaving the service.  There is no documentation of skin cancer on discharge paperwork.  Discharge exam dated Jan 24, 1973: skin exam was normal.  There is no current or previous diagnosis of chloracne.  He has basal cell and squamous cell cancer-the etiology is due to sun (he lives in the outerbanks).  Current guidelines do not state that skin cancer is due to agent orange exposure.

After a careful review of the evidence of record, it is determined that entitlement to service connection has not been established.  There is no indication that the Veteran suffered from skin cancer in service, nor is there any competent evidence that related his diagnosed skin cancer to any event of service, to include sun exposure (in fact, the August 2012 VA examiner had related the development of the disorder to having lived in the Outerbanks region).  Therefore, service connection on a direct basis has not been demonstrated.  The Veteran had also argued that his skin cancer was related to his conceded exposure to herbicides in Vietnam.  However, skin cancer is not a disease listed as presumptively related to herbicide exposure (chloracne is, but the evidence of record does not suggest that he was ever diagnosed with this condition).  While service connection cannot be awarded on a presumptive basis, the appellant is not precluded from establishing a direct relationship between the Veteran's service, to include herbicide exposure and the development of skin cancer.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Unfortunately, the evidence simply does not demonstrate that such a relationship exists.  Rather, the objective evidence shows the opposite, that the skin cancer was not related to his period of service, but had developed several years after his separation from service and was likely related to sun exposure incurred after leaving service.

The Board has carefully considered the Veteran's and the appellant's arguments.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the diagnosed skin cancer is etiologically related to the Veteran's service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for skin cancer is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


